DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the three positioning recesses" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Savard (CA 3009220).
Savard teaches a cleaning tool, comprising: a holding rod (100) comprising a fixing structure (164), a first rod body (140), and a second rod body (142), wherein a first end of the first rod body is pivotally (160) connected to a first end of the second rod body; the fixing structure is disposed on either the first rod body or the second rod body and has an engaging portion (230), and the other one of the first rod body or the second rod body has an engaged portion (232); the engaging portion is detachably engaged with the engaged portion correspondingly; when the engaging portion is engaged with the engaged portion, the first end of the first rod body is correspondingly connected to the first end of the second rod body, thereby the holding rod has a maximum length; when the engaging portion is disengaged from the engaged portion, the first rod body and the second rod body is controllably folded to each other; and a first tool assembly (102) connected to a second end of the first rod body, wherein the second end of the first rod body is opposite to the first end of the first rod body.
With regards to claim 6, the first tool comprises a pivotable member (194) and a fixing member.  The pivotable member is pivotally connected to the fixing member which is fixed to the second end of the first rod body (figure 5).  
With regards to claim 7, either the pivotable member or the fixing member comprises a positioning flange (figure 5, portion which connects to 202), and the other one comprises at least one positioning recess (202, figure 5); when the positioning flange corresponds to the at least one positioning recess, the positioning flange is engaged with the at least one positioning recess (shown in figure 1), so that the pivotable member is unable to pivot relative to the fixing member.
With regards to claim 11, there is a second tool assembly (180) connected to a second end of the second rod body of the holding rod, wherein the second end is opposite the first end.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savard (CA 3009220) in view of Polzin (USPN 5983455).
Savard teaches all the essential elements of the claimed invention, however fails to teach the claimed fixing structure.  Polzin teaches a fixing structure comprising a first pressed portion (297), an engaging portion (299), a first resisting portion (portion holding spring 301 on the underside of 297), and a fulcrum (295); the first pressed portion and the first resisting portion face opposite directions and are located on a side of the fulcrum, and the engaging portion is located on another side of the fulcrum opposite to the side with the first pressed portion and the first resisting portion; the first resisting portion is connected to a first elastic member; when the engaging portion is correspondingly engaged with the engaged portion (237), the first resisting portion is resisted by the first elastic member (301) to make the engaging portion abut against the engaged portion, so that the first end of the first rod body is correspondingly connected to the first end of the second rod body, thereby the holding rod has the maximum length; when the first pressed portion is pressed by an external force, the engaging portion is moved in a direction away from the engaged portion to be disengaged from the engaged portion.  Even though Polzin is used for securing and releasing telescoping rod bodies, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Savard’s fixing portion with the fixing portion of Polzin since both are equivalent fixing means known in the art.  They both function to maintain the rod bodies together and to provide a release when the rod bodies are to be moved.  
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savard (CA 3009220) in view of Michelson (PGPub 20040134803).
Savard teaches all the essential elements of the claimed invention however fails to teach a binding member.  Michelson teaches a binding member (73) disposed on a first rod body (45).  The binding member comprises a fixing ring (portion surrounding 45) and a C-shaped loop (76); the fixing ring is connected to the C-shaped loop and is disposed on the first rod body.  The C-shaped loop is pivotally connected (made of a flexible material that can flex with force applied) to the fixing ring and is able to pivot relative to the fixing ring.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Savard with the binding member of Michelson to allow for the rod bodies to be clamped together when in the folded position.  This will allow for proper storage of the device.  
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savard (CA 3009220) in view of Tawara (CA 2694323).
Savard teaches all the essential elements of the claimed invention, including that the axial direction of a pivotal axis of the first tool is perpendicular to the longitudinal direction of the holding rod (claim 10).  Savard however fails to teach that the details of the positioning flange or recess.  Tawara teaches a positioning flange (41) comprises a second pressed portion (50), an abutting portion (41c), and a second resisting portion (52); the second pressed portion and the abutting portion are located on a side of the positioning flange, and the second resisting portion is located on another side of the positioning flange opposite to the side with the second pressed portion and the abutting portion; the second resisting portion is connected to a second elastic member (61); when the positioning flange is correspondingly engaged with the at least one positioning recess (36), the positioning flange is resisted by the second elastic member to make the abutting portion abut against the at least one positioning recess; when the second pressed portion is pressed by an external force, the positioning flange is moved in a direction toward the second elastic member, thereby the abutting portion is disengaged from the at least one positioning recess, allowing the pivotable member to freely pivot relative to the fixing member.  The first tool assembly comprises a pivotal axis (figure 4), and the pivotable member is connected to the fixing member via the pivotal axis; the at least one positioning recess comprises a plurality of positioning recesses (23) arranged around the pivotal axis; when the pivotable member pivots relative to the fixing member to make the positioning flange corresponds to one of three positioning recesses (23), the positioning flange is engaged with the corresponding positioning recess.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Savard’s tool pivoting means with the pivoting means of Tawara to allow the tool to be pivoted and locked in at several angles to assist the user as necessary.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/               Primary Examiner, Art Unit 3723